          Case: 2:20-cv-00054-WOB-CJS Doc #: 6-4 Filed: 04/14/20 Page: 1 of 2 - Page ID#: 99


    ,,-



                         CABINET FOR HEALTH AND FAMILY SERVICES
                                OFFICE OF LEGAL SERVICES

Andy Beshear                                     275 East Main Street, 5W-B                    Eric C. Friedlander
Governor                                            Frankfort, KY 40621                        Acting Secretary
                                                       502-564-7905
                                                       502-564-7573                            Wesley W. Duke
                                                      www.chfs.ky.gov
                                                                                               General Counsel



                                                      ORDER

                                                  March 19, 2020

          On March 6, 2020, Governor Andy Beshear signed Executive Order 2020-215, declaring a state of
          emergency in the Commonwealth due to the outbreak of COVID-19 virus, a public health emergency.
          Pursuant to the authority in KRS 194A.025, KRS 214.020, KRS Chapter 39A, and Executive Orders
          2020-215 and 2020-243, the Cabinet for Health and Family Services, Department of Public Health,
          hereby orders the following directives to reduce and slow the spread of COVID-19:

                1. All mass gatherings are hereby prohibited.

                2. Mass gatherings include any event or convening that brings together groups of
                   individuals, including, but not limited to, community, civic, public, leisure,
                   faith-based, or sporting events; parades; concerts; festivals; conventions;
                   fundraisers; and similar activities.

                 3. For the avoidance of doubt, a mass gathering does not include normal
                    operations at airports, bus and train stations, medical facilities, libraries,
                    shopping malls and centers, or other spaces where persons may be in transit. It
                    also does not include typical office environments, factories, or retail or
                    grocery stores where large numbers of people are present, but maintain
                    appropriate social distancing.

                 4. Any gathering, regardless of whether it is a mass gathering prohibited under
                    this Order, shall to the extent practicable implement Centers for Disease
                    Control guidance, including:

                    •    maintaining a distance of 6 feet between persons;




KentuckyUnbridledSpirit.com                                                      An Equal Opportunity Employer M/F/D
Case: 2:20-cv-00054-WOB-CJS Doc #: 6-4 Filed: 04/14/20 Page: 2 of 2 - Page ID#: 100
